UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM S-1 (Amendment No. 3 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 JINMIMI NETWORK INC. (Exact Name of Small Business Issuer in its Charter) Nevada (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 6G, West Building, Changxing Plaza Changxing Rd, Nanshan District Shenzhen, Guangdong, 518051 P.R. China + 86 (755) 8340-6503 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Deng Zhang, President & CEO JINMIMI NETWORK INC. 6G, West Building, Changxing Plaza Changxing Rd, Nanshan District Shenzhen,
